Case 19-01069-JMM          Doc 169     Filed 06/05/20 Entered 06/05/20 15:29:32        Desc Main
                                     Document      Page 1 of 22



     Holly Roark, ISB No. 7143
     ROARK LAW OFFICES
     950 Bannock St. Ste. 1100
     Boise, ID 83702
     Telephone: (208) 536-3638
     Facsimile: (310) 553-2601
     Email: holly@roarklawboise.com

     Counsel for Debtors-in-Possession

                            UNITED STATES BANKRUPTCY COURT

                                   DISTRICT OF IDAHO – BOISE

     In Re:                                       Case No. 19-01069-JMM

     WILLIAM E. DEMPSEY, II, and                  Chapter 11
     AMY D. DEMPSEY,

     Debtors and Debtors in Possession.



DEBTORS-IN-POSSESSION’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF
 MOTION TO RECONSIDER ORDER GRANTING RELIEF FROM THE AUTOMATIC
               STAY TO BRUNOBUILT, INC. (DOCKET NO. 97)
       Pursuant to the Federal Rules of Evidence, Rule 201(b), William E. Dempsey, II and Amy

D. Dempsey, the Debtors and Debtors-in-Possession (“DIP”) herein, hereby request that the Court

take judicial notice of the following:

       Exhibit A: A true and complete copy of BrunoBuilt, Inc.’s Motion for Relief from Stay, filed

with the court on October 18, 2019, as Docket No. 25 and served on counsel for the DIP in the above

referenced bankruptcy case.

       Exhibit B: A true and complete copy of the DIP’s Objection to BrunoBuilt, Inc.’s Motion for

Relief from Stay, filed with the Court on November 7, 2019, as Docket No. 35 and served on counsel

for BrunoBuilt, Inc. in the above referenced bankruptcy case.




______________________________________________________________________________________________
   DEBTORS-IN-POSSESSION’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
RECONSIDER ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO BRUNOBUILT, INC.
                                     (DOCKET NO. 97) - 1
Case 19-01069-JMM        Doc 169     Filed 06/05/20 Entered 06/05/20 15:29:32        Desc Main
                                   Document      Page 2 of 22



       Exhibit C: A true and complete copy of the Order Granting BrunoBuilt, Inc.’s Motion for

Stay Relief, entered by the Court on February 5, 2020, as Docket No. 97.



 DATE: June 5, 2020                                               ROARK LAW OFFICES


                                                                  _______________________
                                                                  Holly Roark,
                                                                  Counsel for Debtors-in-
                                                                  possession




______________________________________________________________________________________________
   DEBTORS-IN-POSSESSION’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
RECONSIDER ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO BRUNOBUILT, INC.
                                     (DOCKET NO. 97) - 2
Case 19-01069-JMM        Doc 169     Filed 06/05/20 Entered 06/05/20 15:29:32        Desc Main
                                   Document      Page 3 of 22



                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that ON June 5, 2020, I filed the forgoing document electronically
through the CM/ECF system, which caused the following parties or counsel to be served by
electronic means, as more fully reflected on the Notice of Electronic Filing:

Holly Roark on behalf of Debtors-in-Possession holly@roarklawboise.com,
courtnotices@roarklawoffices.com

Robert A Faucher on behalf of Creditor BrunoBuilt, Inc.
rfaucher@hollandhart.com, boiseintaketeam@hollandhart.com;spturner@hollandhart.com
Philip John Griffin on behalf of Creditor BrunoBuilt, Inc.
PJGriffin@hollandhart.com, boiseintaketeam@hollandhart.com;njhammond@hollandhart.com

Jesse A.P. Baker on behalf of Creditor Bank of America
(NC)                          ecfidb@aldridgepite.com,
JPB@ecf.courtdrive.com

Lesley Bohleber on behalf of Creditor Bank of America,
N.A.                         ecfidb@aldridgepite.com,
llueke@ecf.courtdrive.com

Trevor L Hart on behalf of Creditor Washington Trust Bank
tlh@perrylawpc.com, jks@perrylawpc.com;mbp@perrylawpc.com;taw@perrylawpc.com
Scott B Muir on behalf of Interested Party CITY OF BOISE
BoiseCityAttorney@cityofboise.org

Brett R Cahoon on behalf of U.S. Trustee US
Trustee ustp.region18.bs.ecf@usdoj.gov


     AND I FURTHER CERTIFY that on such date I served the foregoing on the following non
CM/ECF Registered Participants in the manner indicated:

       Via first class mail, postage prepaid addressed as follows:

BrunoBuilt, Inc.
890 E. Franklin Rd, Suite 202
Meridian, ID 83642

/s/ Holly Roark
________________________
Holly Roark




______________________________________________________________________________________________
   DEBTORS-IN-POSSESSION’S REQUEST FOR JUDICIAL NOTICE IN SUPPORT OF MOTION TO
RECONSIDER ORDER GRANTING RELIEF FROM THE AUTOMATIC STAY TO BRUNOBUILT, INC.
                                     (DOCKET NO. 97) - 3
Case 19-01069-JMM   Doc 169     Filed 06/05/20 Entered 06/05/20 15:29:32   Desc Main
                              Document      Page 4 of 22




                         EXHIBIT A
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      25 Filed
                           Filed10/18/19
                                 06/05/20 Entered
                                          Entered10/18/19
                                                  06/05/2011:22:27
                                                           15:29:32 Desc
                                                                    DescMain
                                                                         Main
                         Document
                         Document Page Page51of
                                             of22
                                                7




 Robert A. Faucher (ISB #4745)
 Christopher C. McCurdy (ISB #8552)
 HOLLAND & HART LLP
 800 West Main Street, Suite 1750
 P.O. Box 2527
 Boise, Idaho 83701-2527
 Telephone: (208) 342-5000
 Facsimile: (208) 343-8869
 Email: rfaucher@hollandhart.com
          ccmccurdy@hollandhart.com

 Attorneys for BrunoBuilt, Inc.

                      IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF IDAHO

  In re:                                             Case No. 19-01069-JMM

  WILLIAM E. DEMPSEY, II and                         Chapter 11
  AMY D. DEMPSEY,

                          Debtors.

                       BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF

                                         NOTICE OF MOTION

         PLEASE TAKE NOTICE THAT BrunoBuilt, Inc. has filed the below Motion. Pursuant
 to Local Bankruptcy Rule 4001.2, any party in interest opposing the Motion must file and serve a
 written objection thereto no later than 17 days after the date hereof. The objection shall specifically
 identify those matters contained in the Motion that are at issue and any other basis for opposition
 to the Motion. Absent the filing of a timely objection, the Bankruptcy Court may grant the relief
 sought without a hearing.

         PLEASE TAKE FURTHER NOTICE THAT any objection to the Motion must be filed
 with the Bankruptcy Court and served upon undersigned counsel and the persons appearing in the
 Certificate of Service attached hereto.

         PLEASE TAKE FURTHER NOTICE any party objecting to the Motion must file and serve
 a notice of hearing at the same time that it files its objection to the Motion. The party shall contact
 the Bankruptcy Court’s calendaring clerk to schedule a preliminary hearing. The preliminary
 hearing shall be held within 33 days of the date hereof, or the Bankruptcy Court may grant the
 relief sought in the Motion without a hearing pursuant to section 362(e) of the Bankruptcy Code,
 11 U.S.C. § 362(e).


 BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF- 1
                                                                            EXHIBIT A
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      25 Filed
                           Filed10/18/19
                                 06/05/20 Entered
                                          Entered10/18/19
                                                  06/05/2011:22:27
                                                           15:29:32 Desc
                                                                    DescMain
                                                                         Main
                         Document
                         Document Page Page62of
                                             of22
                                                7




        NOW COMES BrunoBuilt, Inc. (“Movant”), by and through its attorneys of record, and

 represents as follows for this, its Motion for Stay Relief.

        1.         Movant is an Idaho corporation authorized to do business in the State of Idaho.

 Movant and the above-captioned debtors (“Debtors”) entered into a contract for the construction

 of a residential home upon real property commonly known as 238 Alto Via, Boise, Idaho (the

 “Project”).

        2.         A dispute exists between Movant and Debtors with respect to the Project.

        3.         Movant commenced a state court lawsuit against Debtors on December 27, 2017.

 The case is styled BrunoBuilt, Inc. v. William and Amy Dempsey, et al., Case No. CV01-17-

 23686, Fourth Judicial District Court, State of Idaho, County of Ada (the “State Court Lawsuit”).

        4.         On August 27, 2019, the State Court entered its Memorandum Decision and Order

 finding that Debtors had breached the contract.

        5.         A trial to determine the amount of Movant’s damages was set to commence on

 September 30, 2019. At the formal pre-trial conference on September 17, 2019, counsel for the

 Debtors notified the State Court of Debtors’ intention to file for bankruptcy protection. Later

 that day, the Debtors filed this current case and the automatic stay took effect.

        6.         Debtors’ Schedule E/F lists Movant as a Nonpriority Creditor with an

 unliquidated and disputed claim in the amount of $1,332,845.32.

        7.         Movant is entitled to stay relief for cause under Bankruptcy Code § 362(d)(1) to

 proceed to trial in the State Court Lawsuit, including, without limitation, for a determination of

 the amount of damages resulting from the Debtors’ breach, and for a determination of attorney

 fees and costs.




                                                                          EXHIBIT A
 BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF- 2
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      25 Filed
                           Filed10/18/19
                                 06/05/20 Entered
                                          Entered10/18/19
                                                  06/05/2011:22:27
                                                           15:29:32 Desc
                                                                    DescMain
                                                                         Main
                         Document
                         Document Page Page73of
                                             of22
                                                7




        8.      “Cause" is not defined in the Bankruptcy Code. Instead, this Court must exercise

 its discretion on a case-by-case basis to determine whether sufficient cause has been

 demonstrated to support relief from the automatic stay. In re Tactical Ordinance & Equip. Corp.,

 Nos. 04-04422 TLM, 04-04423 TLM, 04-04424 TLM, 2005 Bankr. LEXIS 3038, at *5 (Bankr.

 D. Idaho Mar. 17, 2005) (Citing See In re Tuscan Estates, Inc., 912 F.2d 1162, 1166 (9th Cir.

 1990); In re Santa Clara County Fair Ass'n, 180 B.R. 564 (9th Cir. BAP 1995)).

        9.      In determining whether "cause" exists, courts often analyze twelve factors, which

 have come to be known as the "Curtis factors," as follows:

                (1) Whether the relief will result in a partial or complete resolution of the issues;
                (2) The lack of any connection with or interference with the bankruptcy case;
                (3) Whether the foreign proceeding involves the debtor as a fiduciary;
               (4) Whether a specialized tribunal has been established to hear the particular
        cause of action and whether that tribunal has the expertise to hear such cases;
               (5) Whether the debtor's insurance carrier has assumed full financial
        responsibility for defending the litigation;
                (6) Whether the action essentially involves third parties, and the debtor functions
        only as a bailee or conduit for the goods or proceeds in question;
                (7) Whether the litigation in another forum would prejudice the interests of other
        creditors, the creditors’ committee and other interested parties;
               (8) Whether the judgment claim arising from the foreign action is subject to
        equitable subordination;
                (9) Whether movant's success in the foreign proceeding would result in a judicial
        lien avoidable by the debtor under Section 522(f);
               (10) The interests of judicial economy and the expeditious and economical
        determination of litigation for the parties;
                (11) Whether the foreign proceedings have progressed to the point where the
        parties are prepared for trial, and;
                (12) The impact of the stay and the "balance of hurt."

 In re Roger, 539 B.R. 837, 844-45 (C.D. Cal. 2015) (Citing In re Curtis, 40 B.R. 795 40 B.R. at

 799-800 (internal citations omitted)).



 BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF- 3
                                                                             EXHIBIT A
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      25 Filed
                           Filed10/18/19
                                 06/05/20 Entered
                                          Entered10/18/19
                                                  06/05/2011:22:27
                                                           15:29:32 Desc
                                                                    DescMain
                                                                         Main
                         Document
                         Document Page Page84of
                                             of22
                                                7




        10.     While the Curtis factors are widely used to determine the existence of "cause,"

 not all of the factors are relevant in every case, nor is a court required to give each factor equal

 weight. Id. at 845 (Citing In re Plumberex Specialty Prods., Inc., 311 B.R. 551, 560 (Bankr. C.D.

 Cal. 2004)).

        11.     The requested stay relief to proceed to trial in the State Court lawsuit will

 completely resolve the unliquidated and disputed nature of Movant’s claim. Thus, Factor 1 is a

 favorable to granting the requested relief.

        12.     The requested stay relief will not interfere with the administration of Debtors’

 bankruptcy case. Thus, Factor 2 is favorable to granting the requested relief.

        13.     Movant is the largest unsecured creditor listed on Debtors’ bankruptcy schedules.

 Granting the relief will allow Movant’s claim to be quantified in a liquidated and undisputed

 amount, however, the nonpriority unsecured status of the claim will be unchanged. Accordingly,

 the difference in the eventual liquidated amount of damages is highly unlikely to prejudice the

 interests of other creditors and other interested parties. Thus, Factor 7 is favorable to granting the

 requested relief.

        14.     The State Court lawsuit has been in active litigation since December 27, 2017.

 The parties have completed discovery, depositions, and expert disclosures. The court has heard

 and ruled on the parties’ motions for summary judgment. Movant filed and served trial exhibits,

 a witness list, and a pre-trial brief at the pre-trial conference. Debtors filed for bankruptcy

 protection twelve days before the parties were to commence a three-day court trial to determine

 damages. Thus, Factors 10 and 11 are favorable to granting the requested relief because the

 parties are prepared for trial. Completing the State Court Lawsuit is the most expeditious and

 economical manner to liquidate the amount of Movant’s claim.



 BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF- 4
                                                                             EXHIBIT A
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      25 Filed
                           Filed10/18/19
                                 06/05/20 Entered
                                          Entered10/18/19
                                                  06/05/2011:22:27
                                                           15:29:32 Desc
                                                                    DescMain
                                                                         Main
                         Document
                         Document Page Page95of
                                             of22
                                                7




        15.     At docket no. 17, Debtors filed an application to employ, under Bankruptcy Code

 section 327(e), their attorneys who have represented them in the State Court Lawsuit. This

 seems to be a recognition by Debtors that non-bankruptcy litigation between the parties will

 continue. In fact, the application to employ specifically acknowledged the possibility that the

 litigation might continue in state court. Application to Employ, ¶ 5.

        16.     Factors 3, 4, 5, 6, 8 and 12 do not appear to be relevant to this case.

        17.     No creditors’ committee has been appointed in this bankruptcy case.

 Accordingly, Movant has served this Motion upon the list of twenty largest unsecured creditors,

 in accordance with Bankruptcy Rules 4001(a)(1) and Rule 1007.

        18.     Movant’s service accordingly complies with LBR 4001.2(d)(1).

        19.     Of course, Movant understands that it will not be receiving stay relief to execute

 upon any judgment entered in the State Court Lawsuit.

        WHEREFORE, BrunoBuilt, Inc. moves for relief from the automatic stay for cause,

 11 U.S.C. § 362(d)(1), to proceed to a damages trial in the State Court Lawsuit, including,

 without limitation, for a determination of the amount of damages resulting from the Debtors’

 breach, a determination of attorneys’ fees and costs, and entry of a final judgment.

        DATED this 18th day of October, 2019.

                                          HOLLAND & HART LLP


                                          By          /s/ Robert A. Faucher
                                               Robert A. Faucher, of the firm
                                               Christopher C. McCurdy, for the firm

                                               Attorneys for BrunoBuilt, Inc.




 BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF- 5
                                                                                   EXHIBIT A
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      25 Filed
                          Filed10/18/19
                                06/05/20 Entered
                                          Entered10/18/19
                                                   06/05/2011:22:27
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage10
                                           6 of 7
                                                22




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 18th day of October, 2019, I filed the foregoing
 electronically through the CM/ECF system, which caused the following parties or counsel to be
 served by electronic means, as more fully reflected on the Notice of Electronic Filing:

  D. Blair Clark                                    •   jeffrey@dbclarklaw.com
  Jeffrey Philip Kaufman
  Law Office of D. Blair Clark PC
  1509 Tyrell Lane, 180
  Boise, ID 83706
  Telephone: (208) 475-2050

  Brett R. Calhoun                                  •   ustp.region18.bs.ecf@usdoj.gov
  Office of the U.S. Trustee
  720 Park Blvd., Suite 220
  Boise, ID 83712
  Telephone: (208) 334-1300


  Mark B. Perry                                     •   mbp@perrylawpc.com
  Trevor L. Hart                                    •   tlh@perrylawpc.com
  PERRY LAW, P.C.
  P.O. Box 637
  Boise, ID 83701-0637
  Telephone: (208) 338-1001
  Attorneys for Washington Trust Bank


 AND I FURTHER CERTIFY that on such date I served the foregoing on the following non-
 CM/ECF Registered Participants by First Class Mail, with postage prepaid addressed as follows:

  Bank of America                                Idaho Central Credit Union
  P.O. Box 45224                                 P.O. Box 2469
  Jacksonville, FL 32203                         Pocatello, ID 83206

  Barclays Bank                                  Ada County
  P.O. Box 60517                                 Attn: Finance Dept.
  City of Industry, CA 91716-0517                252 E. Front Street, Suite 199
                                                 Boise, ID 83702-7339

  Barclays Bank                                  Idaho State Tax Commission
  P.O. Box 8803                                  P.O. Box 36
  Wilmington, DE 19899-8803                      800 Park Blvd.
                                                 Boise, ID 83722



 BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF- 6
                                                                          EXHIBIT A
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      25 Filed
                          Filed10/18/19
                                06/05/20 Entered
                                          Entered10/18/19
                                                   06/05/2011:22:27
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage11
                                           7 of 7
                                                22




  Capital One                              Internal Revenue Service
  P.O. Box 60599                           P.O. Box 7346
  City of Industry, CA 91716-0599          Philadelphia, PA 19114


  Chase Card Member Services               Davison Copple Copple
  P.O. Box 6294                            Attn: Terry Copple
  Carol Stream, IL 60197-6294              P.O. Box 1583
                                           Boise, ID 83701

  Zion’s Bank                              McConnell Wagner Sykes & Stacey
  Boise/Main Financial Center              Attn: Richard Stacey
  800 W. Main Street, Suite 100            827 E. Park Blvd., Suite 201
  Boise, ID 83702                          Boise, ID 83712-7782

                                           Morrow & Fischer
                                           Attn: Laura Burri
                                           332 N. Broadmore Way, Suite 102
                                           Nampa, ID 83687




                                    /s/ Robert A. Faucher
                                    Robert A. Faucher
                                    of HOLLAND & HART LLP


 13584716_v3




 BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF- 7
                                                                 EXHIBIT A
Case 19-01069-JMM   Doc 169 Filed 06/05/20 Entered 06/05/20 15:29:32   Desc Main
                           Document    Page 12 of 22




                          EXHIBIT B
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169  Filed11/07/19
                      35 Filed  06/05/20 Entered
                                          Entered11/07/19
                                                   06/05/2015:51:17
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage13    22
                                           1 of 7




 D. Blair Clark, ISB No. 1367
 Jeffrey P. Kaufman, ISB No. 8022
 LAW OFFICE OF D. BLAIR CLARK PC
 1509 Tyrell Lane, Suite 180
 Boise, ID 83706
 Phone: (208) 475-2050
 Fax: (208) 475-2055
 Email: dbc@dbclarklaw.com
         jeffrey@dbclarklaw.com

 Attorneys for Debtors

                          UNITED STATES BANKRUPTCY COURT

                                     DISTRICT OF IDAHO

  In re:                                               Case No. 19-01069-JMM

  WILLIAM E. DEMPSEY, II, and                          Chapter 11
  AMY D. DEMPSEY.

                                   Debtors.

           OBJECTION TO BRUNOBUILT INC.’S MOTION FOR STAY RELIEF

    COMES NOW the debtors by and through their attorney Jeffrey P. Kaufman, of the Law

 Office of D. Blair Clark, PC, and hereby object to Brunobuilt, Inc.’s Motion for Stay Relief

 (Docket No. 25). In support of this objection the debtors respectfully represent the following:

    1. In or about December 2015, Debtors contracted with Brunobuilt, Inc. (“Brunobuilt”) to

 construct a residential dwelling in the foothills above Boise. However, due to unanticipated

 shifting of the land, the construction was compromised. After delays and the lack of a certificate

 of occupancy, Debtors rescinded the contract during the summer of 2016. Brunobuilt filed suit

 against Debtors in December 2017. On August 26, 2019, the state court ruled on summary

 19-01069-JMM | In re Dempsey-
 OBJECTION TO BRUNOBUILT INC.’S MOTION FOR STAY RELIEF                                      Page 1



                                                                              EXHIBIT B
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169  Filed11/07/19
                      35 Filed  06/05/20 Entered
                                          Entered11/07/19
                                                   06/05/2015:51:17
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage14    22
                                           2 of 7




 judgment that Debtors breached the contract with Brunobuilt and were liable to Brunobuilt for

 an amount of damages to be determined at trial. Debtors filed their bankruptcy petition

 approximately two weeks prior when the trial was scheduled to begin. Due to the automatic stay

 the trial was subsequently vacated and has not been rescheduled.

    2.   Brunobuilt seeks relief of the 11 U.S.C. § 362(a) automatic stay, pursuant to § 362(d)(1)

 in order to return to state court to proceed to trial for a determination of the amount of damages

 resulting from Debtors’ breach of their contract with Brunobuilt.

    3. As an initial matter, as the movant, Brunobuilt has the burden of establishing a prima

 facie case that cause exists for relief under § 362(d)(1). In re Lyon, 2019 Bankr. LEXIS 1977

 *5, FN11 (Bankr. D. Idaho July 2, 2019). Once established, the burden then shifts to the debtor

 to show that such relief is unwarranted. Id. If the movant fails to meet its initial burden, relief

 from the automatic stay should be denied. Id.

    4. As noted by the Ninth Circuit Bankruptcy Appellate Panel, ‘cause’ is a generic concept

 without a specific definition that is committed to the sound discretion of the bankruptcy court on

 a case-by-case basis. Yun Hei Shin v. Altman (In re Altman), 2018 Bankr. LEXIS 1947 (9th Cir

 BAP June 26, 2018) (citing Benedor Corp. v. Conejo Enters., Inc. (In re Conejo Enters., Inc.),

 96 F.3d 346, 351-52 (9th Cir. 1996)). “Among the factors which the bankruptcy court may

 consider when deciding whether to lift the stay to permit litigation in another forum are

 considerations of judicial economy, the expertise of the state court, prejudice to the parties and

 whether exclusive bankruptcy issues are involved.” In re Kronemeyer, 405 B.R. 915, 921 (9th


 19-01069-JMM | In re Dempsey-
 OBJECTION TO BRUNOBUILT INC.’S MOTION FOR STAY RELIEF                                         Page 2



                                                                                    EXHIBIT B
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169  Filed11/07/19
                      35 Filed  06/05/20 Entered
                                          Entered11/07/19
                                                   06/05/2015:51:17
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage15    22
                                           3 of 7




 Cir. BAP 2009).

     5. The basis for Brunobuilt’s request can be boiled down to a single sentence from its

 motion: “Completing the State Court Lawsuit is the most expeditious and economical manner to

 liquidate the amount of Movant’s claim.” Docket No. 25, p 4, ¶ 14. Because, it asserts, “The

 parties are prepared for trial.” Id.

     6. At first blush Brunobuilt’s request might appear to be a reasonable one. But in the end,

 the predominate consideration is the issue of the dischargeability of Brunobuilt’s claim. Which

 Brunobuilt fails to even acknowledge. Dischargeability of a claim is a “core” matter. See 28

 U.S.C. §§ 157(b)(1), (b)(2)(I). This Court has exclusive jurisdiction to hear § 523(a)(2), (4) and

 (6) cases. Deitz v. Ford (In re Deitz), 760 F.3d 1038, 1043 (9th Cir. 2014). This Court regularly

 determines, in such proceedings and under its core jurisdiction, whether a debtor owes a debt to

 the creditor, the amount of that debt, and the alleged nondischargeability of that debt. In re

 Lyon, 2019 Bankr. LEXIS 1977 *10-11. “It is well accepted that this Court can establish the

 amount of a debtor's liability in the process and context of determining whether such debt is

 nondischargeable.” Id. (quoting In re Frantz, 2015 Bankr. LEXIS 1317, 2015 WL 1778068, *13

 (Bankr. D. Idaho Apr. 16, 2015).

     7. While Brunobuilt asserts that several of the Curtis factors support its relief of the

 automatic stay,

         “[i]t is important to recognize that factor-driven analyses in bankruptcy law is
         more than just toting up supporting and opposing factors. In re Stella, 2006
         Bankr. LEXIS 1980, 2006 WL 2433443, *4 (Bankr. D. Idaho June 28, 2006)
         (“[S]uch lists are capable of being misconstrued as inviting arithmetic reasoning

 19-01069-JMM | In re Dempsey-
 OBJECTION TO BRUNOBUILT INC.’S MOTION FOR STAY RELIEF                                          Page 3



                                                                               EXHIBIT B
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      35 Filed
                          Filed11/07/19
                                06/05/20 Entered
                                          Entered11/07/19
                                                   06/05/2015:51:17
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage16
                                           4 of 7
                                                22




        [but] are merely a framework for analysis and not a scorecard. In any given case,
        one factor may so outweigh the others as to be dispositive.” (quoting Fjeldsted v.
        Lien (In re Fjeldsted), 293 B.R. 12, 24-25 (9th Cir. BAP 2003)).

 Wolford v. Montee (In re Montee), 2018 Bankr. LEXIS 690, 2018 WL 1305419, *3 (Bankr. D.

 Idaho Mar. 12, 2018) (citations omitted).

    8. Brunobuilt attempts to argue that the first Curtis factor “is a favorable factor to granting

 the requested relief” because proceeding to trial “will completely resolve the unliquidated and

 disputed nature of [Brunobuilt’s] claim”. Docket No. 25, p 4, ¶ 11. However, Brunobuilt

 refrains from addressing whether it intends to assert a nondischargeability claim against Debtors.

 Therefore whether proceeding to trial in state court would result in a “complete resolution” is

 uncertain - at least until December 17, 2019.1 After an inquiry, Brunobuilt’s counsel was unable

 to confirm that a nondischargeability action would not be forthcoming. As such, unless

 Brunobuilt concedes that its claim against Debtors is dischargeable, proceeding to trial in state

 court may not result in a complete resolution of the issues. If additional litigation is necessary,

 judicial economy and expeditious resolution of litigation would not be served. As noted in

 Montee, the Curtis factors are not to be tallied like a scorecard, as in any given case, one factor

 may so outweigh the others as to be dispositive. Wolford v. Montee (In re Montee), 2018 Bankr.

 LEXIS, 2018 WL 1305419, *3. That Brunobuilt may still bring a nondischargeability action

 means that returning to state court may not result in a complete resolution of the issues; this is

 dispositive and undercuts Brunobuilt’s argument that returning to state court is the most



        1
            The deadline for bringing such an action is December 17, 2019. See Docket No. 11, pg 2.

 19-01069-JMM | In re Dempsey-
 OBJECTION TO BRUNOBUILT INC.’S MOTION FOR STAY RELIEF                                                Page 4



                                                                                   EXHIBIT B
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      35 Filed
                          Filed11/07/19
                                06/05/20 Entered
                                          Entered11/07/19
                                                   06/05/2015:51:17
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage17
                                           5 of 7
                                                22




 expeditious and economical manner to liquidate its claim.2

     9. Unless Brunobuilt concedes that its claim is a dischargeable claim, it is uncertain whether

 returning to state could would provide for a complete resolution of the issues. Brunobuilt’s

 motion should be denied for this reason alone.3 Even if Brunobuilt concedes that its claim is

 dischargeable, it still has not established a prima facie case that cause exists to grant relief from

 the stay. That the parties are prepared for trial weighs little in favor of granting the relief

 Brunobuilt requests. The discovery, depositions, and expert disclosures would not need to be

 redone. Nor would there be a need to significantly adjust trial exhibits, witness lists, and pre-

 trial briefs. These work products would not be lost if relief from the stay is not granted. The

 discovery and evidentiary preparation would still be of value in a trial before this Court. In re

 Lyon, 2019 Bankr. LEXIS 1977, *8.

     10. This Court is not an inconvenient forum for Brunobuilt, Inc.4 Nor does Brunobuilt

 contend that the state court is better suited to hear its claim due to any specialized knowledge

 that which this Court does not have. Other than its argument that the parties are prepared for

 trial in state court, Brunobuilt offers no other reason as to why the parties should return to state

 court for a trial when this court is just as capable as the state court to liquidate Brunobuilt’s


          2
           The issue of dischargeability was the dispositive factor in In re Lyon, 2019 Bankr. LEXIS 1977, in In re
 Smith, 389 B.R. 902 (Bankr. D. Nev 2008), and in Berman, Bermnan & Berman, LLP v. Jordan (In re Jordan), 2010
 Bankr. LEXIS 5092 (9th Cir. BAP) just to name a few.
          3
            A bankruptcy court is usually well within its discretion to deny relief from the automatic stay to continue
 state court litigation where issues of nondischargeability are present. Berman, Bermnan & Berman, LLP v. Jordan
 (In re Jordan), 2010 Bankr. LEXIS 5092, *8.
          4
              Per its claim, Brunobuilt’s place of business is in Meridian, Idaho.

 19-01069-JMM | In re Dempsey-
 OBJECTION TO BRUNOBUILT INC.’S MOTION FOR STAY RELIEF                                                          Page 5



                                                                                     EXHIBIT B
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      35 Filed
                          Filed11/07/19
                                06/05/20 Entered
                                          Entered11/07/19
                                                   06/05/2015:51:17
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage18
                                           6 of 7
                                                22




 claim.

    11. Moreover, Brunobuilt fails to advise the dates on which it anticipates the state court

 would reschedule the three-day trial, should relief be granted. Frankly, this court might be able

 to hear the matter just as soon as the state court could. Brunobuilt’s assertion that returning to

 state court is “the most expeditious and economical manner to liquidate the amount of

 [Brunobuilt’s] claim.” is just a guess.

    12. For these reasons, Brunobuilt has not established a prima facie case that cause exists for

 relief under § 362(d)(1) and the motion should be denied.

    WHEREFORE Debtors respectfully request that the Court DENY Brunobuilt, Inc.’s Motion

 for Stay Relief.

    Dated this 7th day of November, 2019.              LAW OFFICE OF D. BLAIR CLARK, PC

                                                       By /s/Jeffrey P. Kaufman
                                                             Jeffrey P. Kaufman




 19-01069-JMM | In re Dempsey-
 OBJECTION TO BRUNOBUILT INC.’S MOTION FOR STAY RELIEF                                        Page 6


                                                                          EXHIBIT B
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169
                      35 Filed
                          Filed11/07/19
                                06/05/20 Entered
                                          Entered11/07/19
                                                   06/05/2015:51:17
                                                            15:29:32 Desc
                                                                     DescMain
                                                                          Main
                        Document
                         Document PagePage19
                                           7 of 7
                                                22




                                CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that on this 7th day of November, 2019, I served a true and correct
 copy of the foregoing electronically through the CM/ECF system, which caused the following
 parties or counsel to be served by electronic means, as more fully reflected on the Notice of
 Electronic Filing:

    US Trustee
    ustp.region18.bs.ecf@usdoj.gov

    Trevor L. Hart, for Washington Trust Bank
    tlh@perrylawpc.com

    Robert Faucher, for Brunobuilt, Inc.
    Rfaucher@hollandhart.com

    I further certify that on such date I served the foregoing on the following non-CM/ECF
 Registered Participants in the manner indicated:

                    Via first class mail, postage prepaid addressed as follows:
                                                None




                                                          /s/ Jeffrey P. Kaufman
                                                              Jeffrey P. Kaufman




 19-01069-JMM | In re Dempsey-
 OBJECTION TO BRUNOBUILT INC.’S MOTION FOR STAY RELIEF                                    Page 7



                                                                     EXHIBIT B
Case 19-01069-JMM   Doc 169 Filed 06/05/20 Entered 06/05/20 15:29:32   Desc Main
                           Document    Page 20 of 22




                          EXHIBIT C
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169  Filed02/03/20
                      97 Filed  06/05/20 Entered
                                          Entered02/05/20
                                                    06/05/2008:11:44
                                                             15:29:32 Desc
                                                                      DescMain
                                                                           Main
                        Document
                         Document    Page 21  of 22
                                       Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT

                                FOR THE DISTRICT OF IDAHO

 In re:                                               Case No. 19-01069-JMM

 WILLIAM E. DEMPSEY, II and                           Chapter 11
 AMY D. DEMPSEY,

                         Debtors.

      ORDER GRANTING BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF



          THIS MATTER having come before the Court on BrunoBuilt, Inc.’s Motion for Stay

 Relief, docket no. 25, filed on October 18, 2019 (the “Motion”); and

          The above-captioned debtors having filed an objection to the Motion at docket no. 35 on

 November 7, 2019; and

          An evidentiary hearing having been held before the Court on January 22, 2020; and

          Good cause appearing therefor,

          IT IS HEREBY ORDERED AND THIS DOES ORDER:

          1.     The Motion is granted for the reasons stated on the record in the Court’s oral

 ruling of January 22, 2020.

          2.     BrunoBuilt, Inc. is granted stay relief for cause pursuant to 11 U.S.C. § 362(d)(1)

 to prosecute its claims against the debtors in that civil lawsuit styled BrunoBuilt, Inc. v. William

 Dempsey and Amy Dempsey, et al., Case No. CV01-17-23686, Fourth Judicial District Court,

 State of Idaho, County of Ada (the “State Court Lawsuit”).

          3.     Stay relief granted BrunoBuilt, Inc. in this Order does not extend to any

 proceedings on appeal, nor to execution on nor enforcement of any judgment entered in the State

 Court Lawsuit.




                                                                                  EXHIBIT C
 ORDER GRANTING BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF - 1
Case
Case19-01069-JMM
     19-01069-JMM Doc
                  Doc169  Filed02/03/20
                      97 Filed  06/05/20 Entered
                                          Entered02/05/20
                                                    06/05/2008:11:44
                                                             15:29:32 Desc
                                                                      DescMain
                                                                           Main
                        Document
                         Document    Page 22  of 22
                                       Page 2 of 2




         4.     This Order is immediately enforceable notwithstanding Bankruptcy Rule

 4001(a)(3).


                                     DATED: February 3, 2020



                                     ________________________
                                     JOSEPH M. MEIER
                                     CHIEF U. S. BANKRUPTCY JUDGE




 Submitted by:

 Robert A. Faucher
 HOLLAND & HART LLP

 Attorneys for BrunoBuilt, Inc.

 Agreed to as a Matter of Form by:

 ROARK LAW OFFICES


 /s/ Holly Roark
 By: Holly Roark, of the firm
 Attorneys for Debtors William E. Dempsey, II and Amy D. Dempsey
 14141997_1




 ORDER GRANTING BRUNOBUILT, INC.’S MOTION FOR STAY RELIEF - 2
                                                                         EXHIBIT C
